DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation “wherein the preset interval is less than a period of time after which the wireless connection is released when there is no transmission during the period of time” is not described in the specification as filed. 
The specification as filed describes “[0140] The control circuit 510 controls the communication circuit 530 to pause the transmission of a first video, in response to the detection of a first input, and to transmit a second video as a still image at a preset period. The external device may release the connection with the electronic device 500 when additional video data is not received from the electronic device 500 for a preset period of time. To resolve the problem, the electronic device 500 is performs a transmission of a second video to the external device 1000 periodically (e.g., every one minute or five minutes). In this case, the electronic device 500 maintains the wireless communication connection with the external device 1000 in a second mode.”
There is no disclosure of the preset interval (corresponding to periodically transmitting an image indicating transmission status to the external device) being less, greater, longer than any other preset interval or period of time. There is no disclosure of the amount of time with respect to the period of time after the wireless is released.  The specification as filed describes where the preset interval (corresponding to periodically transmitting an image indicating transmission status to the external device) may be for example, every one minute or five minutes. However, this is different from the claim limitation as  currently claimed “wherein the preset interval is less than a period of time after which the wireless connection is released when there is no transmission during the period of time”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: rejection applies to subsequent dependent claims).
Claims 1 (& 11) recites the limitation " wherein the preset interval is less than a period of time after which the wireless connection is released when there is no transmission during the period of time " However, there is no prior recitation in the claim of the wireless connection being released, no prior recitation of release of wireless connection when there is no transmission during the period of time, and no prior recitation of no transmission during the period of time, as implied by the claimed limitation. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-12, 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2012/0040720) in view of in view of Matsubara et al. (US 2009/0081950), further in view of Jung et al. (US 2015/0113432), and further in view of Brander et al. (US 2014/0215356).
As to Claim 1, Zhang et al. discloses An electronic device comprising: 
a display (fig.1-display 151); a communication circuit (fig.1-communication unit 110); 
a memory configured to store a video (fig.1-memory 160; para.0083); and 
at least one processor (fig.1-controller 180) configured to: 
display first content of the video on the display (para.0119-0121; figs.8,10 (10-1)- para.0167-multimedia content image 300 displayed on display 151 of mobile terminal 100 before connection); 
based on a determination that a sharing function is selected by a user, perform the sharing function by: establishing, via the communication circuit, a wireless connection between the electronic device and an external device (para.0101, 0105-0107,0168- connection between the mobile terminal 100 and external device 200 can be established by wireless communication), 
ceasing display of the video on the display, 
displaying, on the display, a control user interface for controlling playback of second content of the video on a display of the external device and an icon for controlling the sharing function (fig.8, 10-para.0167, 0170-0172-mobile device 100 is connected to external device 200, control icons 302,304,306 on the display of mobile terminal 100 for controlling playback is displayed, including control pause icon 304 {where the control pause icon 304 may be read as an icon for controlling the sharing function, since when touched, the control pause icon (304) is changed to playback icon (308) and the multimedia content is then paused and not transmitted to the external display, and when the playback control (308) is touched and changed to pause icon (304), the content is then transmitted  to external display}), 
the second content being a continuation of the first content of the video (fig.10- para.0170; content 300 displayed on mobile device 151 after connection is established (10-2) is read as second content being a continuation of first content (10-1) displayed before connection since the content keeps being played), 
wherein the icon is displayed on an upper layer over the control user interface (fig.10-control icons 302,304(308),306), and the icon is movable within the display based on a touch input, and 
transmitting, via the wireless connection, the second content of the video to the external device (fig.8, 10 (10-2) para.170- mobile terminal 100 transmits video information of the multimedia content (10-2) to external device 200) without transmitting data associated with the icon such that the second content without the icon is displayable on the external device; and 
based on a first user interaction involving the icon, control the sharing function by: ceasing transmission of the second content to the external device (fig.10 (10-2) when the pause icon 304 is touched, the multimedia content is paused and not transmitted to the external device; fig.10 (10-3)-para.0170-0174-when the transmission authority is not retained, the transmission of multimedia image of display 151 is not transmitted to second display 251, and when the control pause icon 304 is touched to be changed to playback icon 308 (10-3) the multimedia content of device 100 is not transmitted to the external device 200), 
periodically transmitting at a preset interval, via the wireless connection, an image indicating a transmission status to the external device for display on the display of the external device, wherein the preset interval is less than a period of time after which the wireless connection is released when there is no transmission during the period of time  (fig.10 (10-3); para.0171-when the content of device 151 is not transmitted to external display 251, an alternative image {read as transmission status} may be  displayed on display 251; {see also para.0140-0141,143, 0160-alternative image together with guide information {read as transmission status} may be displayed on the external display when multimedia content is not transmitted from display 151}, and 
displaying, on the display of the electronic device, third content of the video with the icon, the third content being a continuation of the second content, wherein the icon is displayed on the upper layer over the third content of the video (fig.10 (10-3)- para.0173-0174- device 100, when play icon 308 is touched is able to playback and display the multimedia content along with the control icon 302,304(308),306 {the multimedia content being played back and displayed in first display unit 151 is read as third content}), and the icon is movable within the display based on the touch input.  
Zhang et al. does not expressly disclose ceasing display of the video on the display; the icon is movable within the display based on a touch input; and transmitting the second content of the video to the external device without transmitting data associated with the icon such that the second content without the icon is displayable on the external device; periodically transmitting at a preset interval, via the wireless connection, an image indicating a transmission status to the external device… wherein the preset interval is less than a period of time after which the wireless connection is released when there is no transmission during the period of time  
Matsubara et al. discloses ceasing display of the video on the display (figs.4-5-para.0088-0089- When the cellular phone (mobile terminal 101) enters the display change mode, the system control unit 301 of the cellular phone sends the URL of the internet site on the display via the data transmitting and receiving unit 306 to the TV set (terminal 100) (step 504). After the URL transmission or in concurrence with therewith, the system control unit 301 controls the display unit 305 and the like to terminate the display of the internet site on the cellular phone); transmitting the second content of the video to the external device without transmitting data associated with the icon such that the second content without the icon is displayable on the external device (fig.4-para.0057-0058, 00088-0089- content of mobile terminal 101 (as display screen 401), is being displayed on external device 100 (as display screen 406) without transmitting data associated with icons of button display 402, such that content 406 on device 100 is displayed without the icons as displayed 402 of mobile terminal 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang et al. with the teachings of Matsubara et al., the motivation being to allow the mobile terminal (the electronic device of Zhang) to control playback of digital data by serving as a remote control device of the external device (Matsubara-para.0092).  
Zhang et al. in view of Matsubara et al. do not expressly disclose where the icon is movable within the display based on a touch input.
Jung et al. discloses where the icon is movable within the display based on a touch input (fig.9A-C; para.0186-0187, 0191-0192; floating window 900 may be displayed on first window of first device 100 and may be moved according to a user input, where when window 900 is pressed for a predetermined time, the operation mode is changed to a sharing mode between first and second device; fig.13- para.0223-floating window 1311 on first device 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zhang et al. in view of Matsubara et al., with the teachings of Jung et al., the motivation being to transmit data to or receiving data from an external device by using an application window that can be moved according to user’s input (para.0008, 0187-Jung).
	In Zhang et al. in view of Matsubara et al., as modified by Jung et al., Zhang et al. discloses an image indicating a transmission status to the external device (Zhang-para.0171). Zhang et al. further disclose where the wireless connection is released there is no transmission of video information (Zhang-para.0171- fig.10-3). However, Zhang et al. in view of Matsubara et al., as modified by Jung et al., do not expressly disclose periodically transmitting at a preset interval, via the wireless connection, an image indicating a transmission status to the external device… wherein the preset interval is less than a period of time after which the wireless connection is released when there is no transmission during the period of time. 
Brander et al. discloses periodically transmitting, at a preset interval, via the wireless connection, an image indicating a transmission status to the external device for display on the display of the external device (fig.8- para.0077-0079-when the sharing function is paused by mobile device,  screen image data is periodically transmitted to the receiving device (external device), where the screen image can contain the updated notification signifying that screen sharing has been paused; para.0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zhang et al. in view of Matsubara et al, as modified by Jung et al., with the teachings of Brander et al., the motivation being to prevent user confusion by alerting the user of the receiving device that the suspension of the screen image data is due to confidential information, and not due any network difficulties (para.0060-Brander).
Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., do not expressly disclose wherein the preset interval is less than a period of time after which the wireless connection is released when there is no transmission during the period of time.
However, in Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., Zhang et al. discloses where transmission of multimedia content in the mobile terminal 100 is automatically paused when the connection between mobile terminal 100 and display device 200 is disengaged and automatically playback when device 100 and device 200 are re-connected (Zhang-para.0190-0191, 0194). Brander et al. discloses where screen image is periodically sent to the receiving device when the screen share function is paused (Brander-fig.8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., by periodically transmitting the screen image (as disclosed by Brander) at preset interval that is less than a period of time in which the first electronic device and second electronic device (receiving/external device) are disconnected from each (as disclosed by Zhang). The motivation being to continuously inform the user of the external (receiving) device that the screen sharing is paused due to confidential information and not network difficulties (Brander-para.0060).

As to Claim 2, Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., disclose wherein the image indicating the transmission status comprises an image corresponding to pausing a transmission (Zhang- fig.10-3 – para.0171-when paused, the content of device 151 is not transmitted to external display 251, an alternative image {read as transmission status} may be  displayed on display 251; {see also para.0140-0141,143, 0160-alternative image together with guide information {read as transmission status} may be displayed on the external display when multimedia content is not transmitted from display 151; Brander-para.0060, 0078).  

As to Claim 4, Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al. disclose wherein the at least one processor is further configured to, in response to a second user interaction involving the icon, transmit fourth content of the video to the external device, and display, on the display of the electronic device, the control user interface with the icon, the fourth content being a continuation of the third content (Zhang-fig.10- 2/10-3) -where when play icon 308 is touched (changing to pause 304) content is played back and transmitted, and if touched again (touching the now pause icon 304, which changes to play icon 308), the content is then paused {read as fourth content} and not transmitted).

As to Claim 5, Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., disclose wherein the icon is only displayed on the screen of the electronic device (Jung-figs.9A-C-floating window only displayed on screen device 100; see also fig.15; Brander-fig.3- screen share button 312 mobile terminal 102).  

As to Claim 6, Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., disclose wherein the icon comprises a toggle button for changing the sharing function from a first mode to a second mode, in response to a user input on the icon (Zhang- control icon pause 304 changed to play icon 308 when touched and vice versa; Jung-fig.9, para.0191, 0195- touching the floating window 900 for a predetermined time, changes the operation to a sharing mode; and while in the sharing mode, touching the floating window for a predetermined time, cancels the sharing mode; Brander-fig.3- screen share button 312-para.0046). 

As to Claim 7, Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., disclose wherein the at least one processor is further configured to: transmit audio data corresponding to the second content together with the second content to the external device; and cease the transmission of the audio data with the second content, in response to the first user interaction involving the icon (Zhang-fig.10- para.0151,0154, 0173-multimedia content can provide audio information together with the video information, and cease when paused by touching icon 304(308); Matsubara-para.0065-0069; Jung-para.0140, 0191-0192,0195-0196; Brander-para.0041, 0046-0047).

As to Claim 8, Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., disclose an audio processing circuit for processing and outputting audio signals, wherein the at least one processor is further configured to transfer the audio data to the audio processing circuit, in response to the first user interaction involving the icon (Zhang-fig.1- controller 180; audio output module 152; paras. 0080,0092,0134-0135; Jung-fig.22-controller 140, mobile communication unit 122, sound output unit 122; paras.0272,0274, 0278,0284; Brander-para.0041,0046-0047).

As to Claim 9, Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., disclose wherein the at least one processor is further configured to: upon completion of the video, display, on the display of the external device, a current screen of the display of the electronic device (Zhang- fig.10, 12- where the played media content 300 of mobile terminal 100 is displayed on mobile terminal 200, thus after completion of the multimedia content the displayed screen on device 200 will be the current screen of mobile 100).
As to Claim 10, Zhang et al. in view of Matsubara et al., as modified by Jung et al. and Brander et al., disclose wherein the wireless connection between the electronic device and the external device is maintained while ceasing transmission of the second content (Zhang-fig.10- para.0174- where in (10-3) the connection is maintained and mobile terminal 100 plays back the content without transmitting content to display 200; Matsubara-fig.5- para.0097-0099, 0123; Jung-para.0195-0196- the connection between device 100 and external device is maintained while the sharing mode is cancelled; Brander-fig.8- para.0060- connection is maintained while screen sharing is paused).

	As to Claims 11-12, 14-15, 16, 17 are method claims drawn to the apparatus of Claims 1-2, 4-5, 7, 9, respectively, and are rejected for the same reasons as set forth above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection are applied as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627